

Exhibit 10.3
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is being entered
into by Retail Properties of America, Inc. (“Employer” or “Company”) and James
W. Kleifges (“Employee”) (together, the “Parties”).
1.
RESIGNATION

1.1    Resignation from Employment. Employee and Employer are parties to a
Retention Agreement, dated effective as of February 19, 2013 (the “Retention
Agreement”). Employee resigned from employment with the Employer effective on
May 15, 2013 (the “Resignation Date”). Notwithstanding Employee’s resignation
from employment, Employer shall not contest a claim by Employee that Employee’s
separation from employment qualifies Employee for unemployment insurance from
the Illinois Department of Employment Security (“IDES”). The previous sentence
shall not be construed to prevent Employer from providing truthful information
in response to inquiries by IDES.
2.
VALUABLE CONSIDERATION

2.1    Severance Package. Employer agrees to provide Employee with the following
payments and benefits (“Severance Package”). Employee acknowledges and agrees
that the Severance Package constitutes adequate legal consideration for the
promises and representations made by him in the Agreement. Receipt of the
Severance Package is contingent upon the following conditions: (i) Employee must
continue to abide by the covenants regarding confidentiality, non-solicitation
and non-disparagement described in Section 11 of the Retention Agreement, and
(ii) application of the Recoupment Policy described in Section 6 of the
Retention Agreement, the Golden Parachute Payments provision described in
Section 7 of the Retention Agreement, and the provisions regarding compliance
with Section 409A of the Internal Revenue Code described in Section 13 of the
Retention Agreement. Subject to the foregoing, Employer will pay the Severance
Payment on or before the thirtieth (30th) day after the Resignation Date.
2.1.1    Severance Payment. Employer agrees to pay Employee a total of $350,000,
less all appropriate federal and state income and employment taxes (“Severance
Payment”).
2.1.2    Acceleration of Vesting. The vesting of all unvested equity awards
granted to Employee that are listed on Exhibit A hereto shall accelerate in full
on the Effective Date (as set forth in Section 6.2 below). All other equity
awards (or portions thereof) made to the Employee by the Employer that were
unvested immediately prior to the Resignation Date will be forfeited as of the
Resignation Date. Employer will satisfy the required minimum tax withholding
obligation in connection with the vesting of such unvested equity awards by
withholding a number of shares of common stock of Employer with a fair market
value (based on the closing price of such common stock on the New York Stock
Exchange on the vesting date) equal to such minimum tax withholding obligation.
2.2    Employee acknowledges that the benefits described above are over and
above anything owed to him by law, contract or under the policies of Employer,
and that they are being provided to him expressly in exchange for his entering
into this Agreement.
3.
GENERAL RELEASE AND WAIVER

3.1    In consideration of Employer’s promises made within this Agreement,
Employee unconditionally, irrevocably and absolutely waives, releases and
discharges Employer, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Employer,
past and present, as well as the past and present employees, officers,
directors, agents, successors and assigns of Employer (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Employer, the

 

--------------------------------------------------------------------------------



termination of Employee’s employment with Employer, and all other losses,
liabilities, claims, charges, demands and causes of action, known or unknown,
suspected or unsuspected, arising directly or indirectly out of or in any way
connected with Employee’s employment with Employer. This release is intended to
have the broadest possible application and includes, but is not limited to, any
tort, contract, common law, constitutional or other statutory claims, including,
but not limited to claims involving intellectual property or innovations that
Employee may have worked on or come up with during the period in which he was
being compensated by any of the Released Parties, alleged violations of the
Illinois Human Rights Act, the Illinois Minimum Wage Law, the Illinois Wage
Payment and Collection Act, the Illinois One Day Rest in Seven Act, the Illinois
Victims’ Economic Security and Safety Act, the Illinois Personnel Record Review
Act, the Illinois Worker Adjustment and Retraining Notification Act, the
Illinois Right to Privacy in the Workplace Act, the Illinois Workers’
Compensation Act and any other statute set forth in Chapter 820 or any other
chapter of the Illinois Compiled Statutes that pertains or relates to, or
otherwise touches upon, the employment relationship between Employer and
Employee, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, and all claims for
attorneys’ fees, costs and expenses. Employee expressly waives Employee’s right
to recovery of any type, including damages, in any administrative or court
action, whether state or federal, and whether brought by Employee or on
Employee’s behalf, related in any way to the matters released herein. However,
this general release is not intended to bar any claims that, by statute, may not
be waived, such as claims for any challenge to the validity of Employee’s
release of claims under the Age Discrimination in Employment Act, as set forth
in this Agreement. Further, nothing in this Section 3.1 shall release any of the
Released Parties’ obligations, covenants, and agreements under this Agreement or
Employee’s rights under applicable law, the Company’s Bylaws, any Company
officer indemnity agreement to which Employee is a party or the Company’s
director and officer liability policy to seek indemnity for acts committed, or
omissions, within the course and scope of Employee’s employment duties.
3.2    Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.
3.3    Employee declares and represents that Employee intends this Agreement to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete.
3.4    Employee represents that, as of the date of this Agreement, he has not
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Employer or any of the other Released Parties in any court or
with any governmental agency.
3.5    Employee acknowledges and agrees that the general release and waiver
clause in this Agreement is an essential and material term of the Agreement, and
that without such clause, no agreement would have been reached by the Parties.
4.
ACKNOWLEDGEMENTS BY EMPLOYEE

4.1    Employee acknowledges that he is subject to, and will continue to abide
by, all surviving provisions of the Retention Agreement, including, without
limitation, the covenants regarding confidentiality, non-solicitation and
non-disparagement set forth in Section 11 of the Retention Agreement (the
“Covenants”), all of which are incorporated herein by reference as if set forth
herein in their entirety. Nothing in this Agreement is intended to modify,
supersede or replace any provision, right or obligation of Employee under the
Covenants.
4.2    Employee acknowledges that he has been paid all wages, commissions,
incentive payments, and bonuses owed to him by Employer, to date, other than
accrued but unpaid salary and vacation pay and the Notice Payment (as defined in
that certain Resignation Agreement entered into by Empoyer and Employee as of
May 15, 2013) to the extent unpaid as of the date hereof.

2
 

--------------------------------------------------------------------------------



5.
NON-DISPARAGEMENT

5.1    Employee confirms and agrees that he will not make any oral or written
statements to any third party about any of the Released Parties that are either
intended or reasonably likely to disparage any of the Released Parties. Employee
acknowledges and agrees that the non-disparagement clause in this Agreement is
an essential and material term of the Agreement, and that without such clause,
no agreement would have been reached by the Parties. Additionally, if Employee
is compelled by the legal process to provide statements, information, or
testimony regarding his employment with any of the Released Parties, he will do
so in a truthful manner, and doing so is not a breach of the terms of this
Agreement.
5.2    Employer shall direct the members of its Board of Directors, its
executive officers and its Director of Human Resources that, during their
service for Employer, they shall not make any oral or written statements to any
third party about Employee that are either intended or reasonably likely to
disparage Employee; provided that if compelled by the legal process to provide
statements, information or testimony regarding Employee, they should do so in a
truthful manner, and doing so is not a breach of this Agreement.
6.
OLDER WORKERS’ BENEFIT PROTECTION ACT. This Agreement is intended to satisfy the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee is advised to consult with an attorney before executing this
Agreement.

6.1    Acknowledgements/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Agreement; (b) Employee
has been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given twenty-one (21) days to
consider whether or not to enter into this Agreement (although Employee may
elect not to use the full 21‑day period at Employee’s option); and (e) by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily.
6.2    Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
(7) days after the date Employee signs it. Employee’s revocation must be in
writing and received by Dennis K. Holland, the Company’s Executive Vice
President and General Counsel, 2021 Spring Road, Suite 200, Oak Brook, IL 60523
by 5:00 p.m. Central Time on the seventh day in order to be effective. If
Employee does not revoke acceptance within the seven (7) day period, Employee’s
acceptance of this Agreement shall become binding and enforceable on the eighth
day (“Effective Date”). The Severance Package shall become due and payable in
accordance with Section 2 above after the Effective Date.
6.3    Preserved Rights of Employee. This Agreement does not waive or release
any rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act.
7.
CONFIDENTIALITY/RETURN OF COMPANY PROPERTY

7.1    Employee represents and warrants that as of the Resignation Date, he will
have returned all property belonging to Employer. Such property includes, but is
not limited to, keys, passwords, access cards, credit or phone cards, any
computer hardware or software, any products relating to Employer or its
competition, any design work, product engineering, test results, customer
information, pricing and cost information, financial data or information, any
vendor samples or information, management materials, including all
correspondence, manuals, letters, notes, notebooks, data report programs, plan
proposals, and other confidential, proprietary and/or trade secret information,
regardless of whether the information is in written, printed, electronic, or
other form and regardless of whether it was written or compiled by Employee or
other persons, as well as any and all other property that comprises property
owned by Employer. Employee agrees that he will not retain any originals or
copies of any Employer property, whether prepared or created by Employee or
otherwise coming into Employee’s possession or control in the course of his
employment with Employer. Employee agrees to keep the terms of the Agreement
confidential between him and Employer, except that he may tell his immediate
family and attorney or accountant, if

3
 

--------------------------------------------------------------------------------



any, as needed, but in no event should he discuss the Agreement or its terms
with any current or prospective employee of Employer; provided that the
obligations in this sentence shall not apply after any public disclosure of this
Agreement or its material terms by Employer.
8.
MISCELLANEOUS

8.1    The Parties agree that this Agreement, including the surviving provisions
of the Retention Agreement expressly incorporated herein by reference, set forth
the entire agreement between them and supersedes all other written or oral
understandings or contracts. This Agreement may not be modified or amended
except by a written instrument executed by both of the Parties.
8.2    The Parties agree to do all things necessary and to execute all further
documents necessary and appropriate to carry out and effectuate the terms and
purposes of this Agreement.
8.3    Each of the Parties to this Agreement represents and warrants that: (a)
no other person or entity has or has had any interest in the claims released
under this Agreement and (b) he, she or it has not assigned, transferred,
conveyed, subjected to a security interest, or otherwise encumbered or impaired
in any way any of the claims released under this Agreement.
8.4    In the event any provision of this Agreement is adjudicated to be
unenforceable in whole or in part, the Parties intend for such provision to be
modified to the extent necessary to render it enforceable, or alternatively,
excised from the Agreement without affecting the validity of the remaining
provisions of the Agreement.
8.5    By entering into this Agreement, the Released Parties make no admission
that they have engaged, or are now engaging, in any unlawful conduct. This
Agreement is not an admission of wrongdoing or liability by either Employer or
Employee and shall not be used or construed as such in any legal or
administrative proceeding.
8.6    This Agreement may be pled as a full and complete defense to, and may be
used as a basis for an injunction against, any action, suit or other proceeding
that may be prosecuted, instituted or attempted by Employee in breach hereof.
8.7    This Agreement shall be subject to and construed in accordance with the
laws of the State of Illinois. Venue shall be in DuPage County for any disputes
arising out of the interpretation or enforcement of this Agreement.
8.8    This Agreement is binding on and inures to the benefit of Employer, its
successors and assigns, and is binding on and inures to the benefit of Employee,
his heirs and assigns.
8.9    This Agreement may be executed in counterparts. Signatures transmitted
electronically are as effective as original signatures.
8.10    Each person signing this Agreement hereby expressly represents and
warrants that he is expressly authorized in law and in fact to do so
individually and/or on behalf of any entity listed herein as a signatory of this
Agreement.
HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT,

4
 

--------------------------------------------------------------------------------



THE UNDERSIGNED HEREBY EXECUTE THIS AGREEMENT ON THE DATES SET FORTH BELOW.
EMPLOYEE
 
RETAIL PROPERTIES OF
 
 
 
AMERICA, INC.
 
 
 
 
 
/s/ James W. Kleifges
 
By:
/s/ Dennis K. Holland
James W. Kleifges
 
 
Name: Dennis K. Holland
 
 
 
 
Title: Executive Vice President, General Counsel and Secretary
Date:
5/15/2013
 
Date:
5/15/2013






5
 

--------------------------------------------------------------------------------



Exhibit A
Unvested Equity Awards
Restricted Stock Award Agreement dated as of April 12, 2011 pursuant to which
Employee was granted 728 shares of common stock of Employer, all of which remain
unvested
Restricted Stock Award Agreement dated as of April March 13, 2012 pursuant to
which Employee was granted 3,704 shares of common stock of Employer, all of
which remain unvested
Restricted Stock Award Agreement dated as of February 21, 2013 pursuant to which
Employee was granted 5,057 shares of common stock of Employer, all of which
remain unvested



6
 